FILED
                             NOT FOR PUBLICATION                            JUL 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DOYLE C. BARNETT,                                No. 11-16504

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00708-LRH-
                                                 RAM
  v.

FIRST PREMIER BANK,                              MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                              Submitted July 17, 2012 **

Before:        LEAVY, THOMAS, and SILVERMAN, Circuit Judges.

       Doyle C. Barnett appeals pro se from the district court’s judgment

dismissing his action arising from the disclosure of his financial information. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to state a claim, and for an abuse of discretion the denial of a motion to alter

or amend judgment. Zimmerman v. City of Oakland, 255 F.3d 734, 737 (9th Cir.

2001). We affirm.

      The district court properly dismissed Barnett’s claims because there is no

private right of action under the statutes that defendant was alleged to have

violated when it disclosed Barnett’s financial information without a warrant, a

subpoena, or his consent. See 15 U.S.C. §§ 6801, 6805; Nev. Rev. Stat. 239A.190;

Gardner v. Martino, 563 F.3d 981, 990, 992 (9th Cir. 2009) (no abuse of discretion

in denying leave to amend where amendment would be futile).

      The district court did not abuse its discretion in denying Barnett’s motion to

alter or amend judgment because he failed to establish grounds for such relief. See

Zimmerman, 255 F.3d at 740 (affirming denial of Fed. R. Civ. P. 59(e) motion

absent a showing that there was newly discovered evidence, an intervening change

in controlling law, clear error, or manifest injustice).

      Barnett’s remaining contentions, including those regarding alleged due

process violations, are unpersuasive.

      Issues listed in Barnett’s opening brief that are not supported by argument,

including with respect to the Fair Credit Reporting Act, are deemed abandoned.

See Am. Int’l Enters., Inc. v. FDIC, 3 F.3d 1263, 1266 (9th Cir. 1993).


                                            2                                    11-16504
Barnett’s request for judicial notice is granted.

AFFIRMED.




                                     3              11-16504